Citation Nr: 0217655	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-05 867	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
juvenile spondylolisthesis.  

2.  Entitlement to a rating in excess of 40 percent for 
juvenile spondylolisthesis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from June 1980 to November 
1982.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  In a rating decision dated in October 2000, the 
RO reduced the rating for the veteran's service-connected 
juvenile spondylolisthesis from a 60 percent rating to a 
noncompensable rating, effective from March 2001.  In a 
rating decision dated in June 2001, the RO awarded a 40 
percent rating for the veteran's juvenile spondylolisthesis 
effective from March 2001.  

In a statement received at the RO in December 2001, less 
than a year following the December 2000 notice of the 
reduction, the veteran disagreed with the reduction from 60 
percent and with the currently assigned 40 percent rating.  
The RO issued a statement of the case on the issue of 
entitlement to a rating in excess of 40 percent for juvenile 
spondylolisthesis, and the veteran perfected an appeal.  

The veteran testified at a videoconference hearing which was 
chaired by the undersigned Member of the Board in September 
2002.  

As will be explained below, the Board was informed in 
November 2002 that the veteran died in October 2002.  


FINDING OF FACT

In November 2002, upon receipt of a copy of the Certificate 
of Death from the RO, the Board learned that the veteran 
died in October 2002.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2002, while this case was pending before the 
Board, the Board was informed that the veteran died in 
October 2002.  A copy of the Certificate of Death has been 
associated with the claims folder.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2002).  

The Board finds that this case is one in which the law is 
dispositive and that the issues on appeal must be dismissed 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, for the reasons and bases expressed 
above, the appeal as to the issues of entitlement to a 
rating in excess of 40 percent for juvenile 
spondylolisthesis and entitlement to restoration of a 60 
percent rating for juvenile spondylolisthesis is dismissed.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed due to the death of the veteran.



		
                                                       Barry 
F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


